              Case 20-11558-KBO         Doc 1661      Filed 02/02/21     Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


  In re:                                                Chapter 11

  24 HOUR FITNESS WORLDWIDE, INC. et al.,               Case No. 20-11558 (KBO)

  Debtors.                                              (Jointly Administered)

                                                        Re: D.I. No. 1384



         NOTICE OF WITHDRAWAL OF CONDITIONAL OBJECTION
  AND RESERVATION BY SHAPELL CALAVERAS LLC., A DELAWARE LIMITED
  TO DEBTOR 24 HOUR FITNESS’ NOTICE OF PROPOSED CURE AMOUNTS AND
                       RESERVATION OF RIGHTS

      Shapell Calaveras LLC, a Delaware limited liability company, (“Shapell”), through its

managing member Shapell Norcal Rental Properties, LLC, and by and through its undersigned

counsel, did previously assert its Conditional Objection to Debtor’s Motion re: (1) Possible

Assumption or Assumption and Assignment of Executory Contracts or Unexpired Leases (II)

Notice Fixing Cure Amounts and (III) Deadline to Object Thereto with respect to the lease of the

property located at 749 East Calaveras Blvd., Milpitas, CA., [D.I. No. 1384], filed on December

14, 2020 (the “Conditional Objection”). Shapell hereby withdraws said Conditional Objection,

without prejudice.



                               [Signature Page to Follow]




                                                 1
             Case 20-11558-KBO   Doc 1661    Filed 02/02/21   Page 2 of 2




Dated: February 2, 2021

                                     /s/ Michael Joyce
                                     Michael J. Joyce (No. 4563)
                                     The Law Offices of Joyce, LLC
                                     1225 King Street, Suite 800
                                     Wilmington, DE 19801
                                     Telephone: (302) 388-1944
                                     Email: mjoyce@mjlawoffices.com

                                     Local Counsel to Shapell Calavaras, LLC.
                                     -and-
                                     Allan D. Sarver, Esquire
                                     LAW OFFICES OF ALLAN D. SARVER
                                     16000 Ventura Boulevard
                                     Suite 1000
                                     Encino, CA
                                     Telephone: (818) 981-0581
                                     Facsimile: (818) 981-0026
                                     Email: ads@asarverlaw.com

                                     Lead Counsel to Shapell Calavaras, LLC.
                                     .




                                         2
